     Case 2:19-bk-24804-VZ             Doc 669 Filed 04/23/20 Entered 04/23/20 20:56:11                            Desc
                                        Main Document     Page 1 of 4




     Stephen D. Finestone (125675)
 1   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 2   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 3   Tel. (415) 421-2624
 4   Fax (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com

 6   Nelson W. Goodell (264734)
     The Goodell Law Firm
 7   5 Third Street, Suite 1100
     San Francisco, CA 94103
 8   (415) 495-3950 (office)
     (415) 495-3970 (fax)
 9
10   Attorneys for Han’s San Jose
     Hospitality LLC
11
                              UNITED STATES BANKRUPTCY COURT
12                             CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION
13
14
         In re                                                   Case No. 2:19-bk-24804-VZ
15
         YUETING JIA,                                            Chapter 11
16
                                 Debtor.                         REQUEST FOR JUDICIAL NOTICE IN
17                                                               SUPPORT OF HAN’S SAN JOSE
                                                                 HOSPITALITY LLC’S RESPONSE TO
18                                                               OBJECTION TO CLAIM NO. 60, AND
19                                                               MOTION TO ESTIMATE CLAIM FOR
                                                                 VOTING PURPOSES1
20
                                                                 Hearing
21                                                               Date: May 7, 2020
                                                                 Time: 1:30 p.m.
22
                                                                 Place: Courtroom 1368
23                                                                      255 East Temple Street
                                                                        Los Angeles, CA 90012
24
25
26
     1  Unless specified otherwise, all chapter and code references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
27   “DS” references are to the Debtor’ Fourth Amended Disclosure Statement, dated March 20, 2020. “RJN” references
     are to Han’s “Request for Judicial Notice,” dated April 23, 2020, filed herewith. “ECF” references are to the docket
28   in the above-captioned case.


                                                                                                                        1
     Case 2:19-bk-24804-VZ        Doc 669 Filed 04/23/20 Entered 04/23/20 20:56:11                 Desc
                                   Main Document     Page 2 of 4




 1          Pursuant to Federal Rule of Evidence 201 (b)(2), Plaintiff HAN’S SAN JOSE
 2   HOSPITALITY LLC (“Han’s) hereby requests that the Court take judicial notice of the
 3
     following facts and documents submitted in support of its Opposition to Debtor’s Notice of
 4
     Omnibus Objection for an Order Disallowing Duplicate Claims:
 5
            1.      Deed of Trust from Ocean View Drive, Inc. to Hankey Capital (1), and recorded
 6
     in the Los Angeles County Recorder’s Office on June 29, 2017, as Document No. 20170728305;
 7
     a true and correct copy is attached as Exhibit 1.
 8
            2.      Order Granting Han’s San Jose Hospitality’s Motion to Consolidate, filed with the
 9
     Santa Clara County Superior Court on April 24, 2018; a true and correct copy is attached as
10
     Exhibit 2.
11
12          3.      Order Granting Plaintiff Yue Ting Jia’s Motion for Temporary Restraining Order,

13   filed with the Superior Court of Washington for King County on October 23, 2017; a true and

14   correct copy is attached as Exhibit 3.

15          4.      Defendant Yue-Ting Jia’s Motion to Dismiss, and filed with the Los Angeles

16   County Superior Court on October 23, 2018; a true and correct copy is attached as Exhibit 4.
17          5.      Grant Deed of 7 Marguerite Drive to Ocean View Drive, Inc., and recorded with
18   the Los Angeles County Recorder’s Office on August 29, 2014, as Document No. 20140913116;
19   a true and correct copy is attached as Exhibit 5.
20          6.      Grant Deed of 11 and 15 Marguerite Drive to Ocean View Drive, Inc., and
21   recorded with the Los Angeles County Recorder’s Office on August 29, 2014, as Document No.
22
     20140913117; a true and correct copy is attached as Exhibit 6.
23
            7.      Grant Deed of 91 Marguerite Drive to Ocean View Drive, Inc., and recorded with
24
     the Los Angeles County Recorder’s Office on July 7, 2015, as Document No. 20150811870; a
25
     true and correct copy is attached as Exhibit 7.
26
            8.      Deeds of Trust from Ocean View Drive, Inc. to Hankey Capital (2), and recorded
27
     with the Los Angeles County Recorder’s Office on July 10, 2017, as Document No.
28

                                                                                                     2
     Case 2:19-bk-24804-VZ          Doc 669 Filed 04/23/20 Entered 04/23/20 20:56:11                   Desc
                                     Main Document     Page 3 of 4




 1   20170763294; a true and correct copy is attached as Exhibit 8.
 2          9.        Deeds of Trust from Ocean View Drive, Inc. to Dragon Racing (1-4), and
 3   recorded with the Los Angeles County Recorder’s Office on December 19, 2017, as Document
 4   No. 20171467344; a true and correct copy is attached as Exhibit 9.
 5          10.       Order Granting Han’s San Jose Hospitality’s Motion to Consolidate, and filed
 6
     with the Santa Clara County Superior Court on July 16, 2019; a true and correct copy is attached
 7
     as Exhibit 10.
 8
            11.       Order Granting Plaintiff Yue Ting Jia’s Motion for Temporary Restraining Order,
 9
     filed with the Superior Court of Washington for King County on October 23, 2017; a true and
10
     correct copy is attached as Exhibit 11.
11
            12.       Defendant Yue Ting Jia’s Motion to Dismiss (or stay) for Forum Non
12
     Conveniens; Memorandum of Points and Authorities; Declarations of Meng Wu and Samuel
13
     Shen Chong in Support Thereof, and filed with the Los Angeles County Superior Court on
14
15   October 23, 2018; a true and correct copy is attached as Exhibit 12.

16          13.       Order re: Demurrer to Fourth Amended Complaint, and filed with the Santa Clara

17   County Superior Court on March 27, 2019; a true and correct copy is attached as Exhibit 13.

18          14.       Minute Order on Demurrer, in the Santa Clara County Superior Court on March 26,

19   2019; a true and correct copy is attached as Exhibit 14.

20          15.       Han’s Request for Entry of Default in the State Court Action, filed in Santa Clara
21   County Superior Court on April 10, 2018; a true and correct copy is attached as Exhibit 15.
22          Grounds for judicial notice of Exhibits 1,and 5-9 are that these documents are true and
23   correct copies of an official record of the Los Angeles County Recorder’s office, whose
24   authenticity “ is not subject to reasonable dispute because it…can be accurately and readily
25
     determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201
26
     (b)(2); Gamboa v. Trustee Corps & Cent. Mortgage Loan Servicing Co., 2009 U.S. Dist. LEXIS
27
     19613, at *4-*10 (N.D. Cal. Mar. 12, 2009) (judicial notice of recorded documents related to the
28

                                                                                                           3
     Case 2:19-bk-24804-VZ        Doc 669 Filed 04/23/20 Entered 04/23/20 20:56:11                 Desc
                                   Main Document     Page 4 of 4




 1   foreclosure sale, including grant deed and deed of trust. “These documents are also part of the
 2   public record and are easily verifiable. See Fed. R. Evid. 201 (b); Castillo-Villagra v. INS, 972
 3   F.2d 1017, 1026 (9th Circ. 1992) (notice may be taken of facts capable of accurate and ready
 4   determination by resort to sources whose accuracy cannot reasonably be questioned).
 5          Grounds for judicial notice of Exhibits 2 through 4, and 10 through 15, are that they are
 6
     true and correct copies of an official record of the Superior Court of California, County of Los
 7
     Angeles, or the County of Santa Clara or of the Superior Court of Washington, County of King
 8
     whose authenticity “is not subject to reasonable dispute because it…can be accurately and
 9
     readily determined from sources whose accuracy cannot reasonably be questioned.” FED R.
10
     EVID. 201 (b) (2).
11
12   Dated: April 23, 2020                             FINESTONE HAYES LLP
13
14                                                      /s/ Stephen D. Finestone
                                                       Stephen D. Finestone
15                                                     Attorneys for Han’s San Jose Hospitality LLC

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                         4
